Citation Nr: 0908373	
Decision Date: 03/06/09    Archive Date: 03/12/09

DOCKET NO.  06-17 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims for service connection for gastrointestinal and 
menstrual disorders, including as due to an undiagnosed 
illness. 

2.  Whether new and material evidence has been submitted to 
reopen claims for service connection for memory loss, 
depression, and fatigue, including as due to an undiagnosed 
illness. 

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a respiratory 
disorder, including as due to an undiagnosed illness.  

4.  Entitlement to service connection for memory loss, 
depression, fatigue, and sleep disturbance.

5.  Entitlement to service connection for irritable bowel 
syndrome (also claimed as service connection for 
gastrointestinal disorder/irregular bowel movement, including 
as due to an undiagnosed illness).
6.  Entitlement to a rating in excess of 10 percent for 
headaches. 

7.  Entitlement to a rating in excess of 30 percent for a 
skin disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L. Crohe, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
March 1982 to July 1982 and from November 1990 to July 1991 
to include service in the Southwest Asia Theater of 
operations during the Persian Gulf War.  This case is before 
the Board of Veterans' Appeals (Board) on appeal from the 
October 2004 rating decision by the Atlanta Regional Office 
(RO) of the Department of Veterans Affairs (VA).  On her May 
2006 Form 9, the Veteran requested a Central Office hearing, 
however, in October 2006 correspondence, she withdrew her 
hearing request. 

The issues seeking entitlement to increased ratings for 
headaches and a skin disorder, and service connection for 
respiratory and menstrual disorders are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.





FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia Theater of 
Operations during the Persian Gulf War.

2.  The September 2002 rating decision that declined to 
reopen the underlying claim seeking service connection for a 
gastrointestinal disorder and denied service connection for a 
menstrual disorder and fatigue, all as due to an undiagnosed 
illness, is final.

3.  The evidence received since the September 2002 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims for service connection for 
gastrointestinal and menstrual disorders and fatigue, and 
raises a reasonable possibility of substantiating the claims.

4.  The August 2000 rating decision that denied service 
connection for a memory loss and depression, including as due 
to an undiagnosed illness, is final.

5.  The evidence received since the August 2000 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims for service connection for memory 
loss and depression, and raises a reasonable possibility of 
substantiating the claims.

6.  The November 1999 rating decision that denied service 
connection for a respiratory disorder, including as due to an 
undiagnosed illness, is final.

7.  The evidence received since the November 1999 rating 
decision includes evidence that is neither cumulative nor 
redundant, relates to unestablished facts necessary to 
substantiate the claims for service connection for a 
respiratory disorder, and raises a reasonable possibility of 
substantiating the claims.

8.  The medical evidence of record shows that the Veteran's 
memory loss, depression, fatigue, and sleep disturbance have 
been attributable to a clinically known disorder (major 
depressive disorder and post traumatic stress disorder 
(PTSD)), for which service-connection for PTSD has already 
been established.  

9.  The medical evidence of record shows that the Veteran's 
has been diagnosed with irritable bowel syndrome (IBS), that 
the IBS has been present for over the requisite six-month 
period, and that the IBS has probably manifested to a 
compensable degree at some point during the presumptive 
period.


CONCLUSIONS OF LAW

1.  New and material evidence has been received and the 
claims for service connection for memory loss, depression, 
and fatigue, and respiratory, gastrointestinal and menstrual 
disorders,  are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. §§ 3.156, 20.1105 (2008).

2.  Service connection for memory loss, depression, fatigue, 
and sleep disturbance as due an undiagnosed illness is not 
warranted. 38 U.S.C.A. §§ 1110, 1117 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2008).

3.  IBS is presumed to be related to the Veteran's period of 
service in the Persian Gulf.  See 38 U.S.C.A. §§ 1110, 1112, 
1117, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
the notice requirements of the VCAA applied to all 5 elements 
of a service connection claim (i.e., to include ratings 
assigned and effective dates of awards).  In Kent v. 
Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that in a claim to reopen 
notice to the claimant must include (with some specificity) 
notice of what is necessary to reopen the claim, as well as 
notice of what is needed to substantiate the underlying 
claim.

As this decision reopens the claims of service connection for 
memory loss, fatigue, depression, and respiratory disorder, 
gastrointestinal, and menstrual disorder as due to an 
undiagnosed illness, there is no need to belabor whether 
notice in the matter was sufficient.

Regarding the underlying claims of service connection for 
memory loss, fatigue, depression, and gastrointestinal, 
respiratory and menstrual disorders, including as due to an 
undiagnosed illness, as well as a claim seeking service 
connection for sleep disturbance, March and May 2004 letters 
(prior to the decision on appeal) informed the Veteran of the 
evidence and information necessary to substantiate the 
claims, the information required of her to enable VA to 
obtain evidence in support of the claims, the assistance that 
VA would provide to obtain evidence and information in 
support of the claims, and the evidence that she should 
submit if he did not desire VA to obtain such evidence on her 
behalf.  She was also provided additional notice regarding 
disability ratings and effective dates of awards.
The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the 
Veteran's service treatment records (STR's) are on file, as 
are post-service medical records, and statements from the 
appellant.  Thus, in effect, there is no indication of 
relevant, outstanding records which would support her claims. 
38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(1)-(3).

For all the foregoing reasons, the Board concludes that VA's 
duties to the appellant have been fulfilled with respect to 
the issues addressed below.

II.  Factual Background, Criteria, Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims folder.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is 
no need to discuss, in detail, the extensive evidence of 
record. Indeed, the Federal Circuit has held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).  Therefore, the Board will 
summarize the relevant evidence where appropriate, and the 
Board's analysis below will focus specifically on what the 
evidence shows, or fails to show, as to each claim.

A.	New and Material Evidence 

A decision of the RO becomes final and is not subject to 
revision on the same factual basis unless a notice of 
disagreement is filed within one year of the notice of 
decision.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2008).  

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  38 
U.S.C.A. § 5108 (West 2002); see Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

VA must review all of the evidence submitted since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a) (2008).

Furthermore, the Court of Appeals for the Federal Circuit has 
indicated that evidence may be considered new and material if 
it contributes "to a more complete picture of the 
circumstances surrounding the origin of a Veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998).

1.  Gastrointestinal and Menstrual Disorders 

The Veteran's claim seeking service connection for 
gastrointestinal disorder as due to an undiagnosed illness 
was denied by the RO in November 1999 on the basis that the 
disability was determined to result from a known clinical 
diagnosis of irritable bowel syndrome, which neither occurred 
in nor was caused by service.  In a September 2002 rating 
decision, the RO opened the claim seeking service connection 
for irritable bowel syndrome and also considered the claim 
seeking service connection for a menstrual disorder as due to 
an undiagnosed illness.  The RO denied the claims on the 
basis that the Veteran failed to appear for a scheduled 
examination and did not submit current medical evidence of 
treatment for the claimed conditions.  Also there was no 
record of treatment for such undiagnosed illnesses for a 
period of six months or more.  The Veteran was notified of 
this decision and her appellate rights.  The September 2002 
RO decision is the last final denial.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2008).  

At the time of the September 2002 RO decision, pertinent 
records on file included STR's that showed that the Veteran 
had been treated for a female disorder as per a December 1985 
report of medical history.  It was noted that she was on 
birth control and was taking medication for a vaginal 
infection.  A December 1990 gynecological examination was 
normal.  In June 1991, she was treated for a urinary tract 
infection and was later seen for complaints of pain in the 
left lower abdomen.  On May and June 1991 report of medical 
history, she did not report any changes in her menstrual 
pattern, or having ever been treated for a female disorder.  
On July 1998 VA examination, she reported that in 1991 or 
1992 she developed an upset stomach, some bloating in her 
abdomen, and constipation.  She was diagnosed with irritable 
bowel syndrome.  

The Veteran's claim to reopen the underlying claims seeking 
service connection for menstrual and gastrointestinal 
disorders was received in February 2004.  The pertinent 
evidence added to the record since the September 2002 rating 
decision included treatment records from Dr. E. H. dated in 
March 1996 that noted that the Veteran had complaints of pain 
in the lower portion of her stomach.  She also had spotting.  
She was diagnosed with bacterial vaginosis and irregular 
bleed.  October 2000 to January 2004 treatment records from 
Dr. D. R. G. reported that the Veteran's had polymenorrhea 
and perimenopausal symptoms.  She was prescribed Provera.  A 
December 2001 record from Dr. H. H. included an impression of 
constipation, excessive bloating, lower abdominal disease, 
and a family history of celiac disease.  Dr. H. H. opined 
that the complaints of excessive bloating, constipation, and 
lower abdominal pain are due to irritable bowel syndrome; 
however, celiac disease, peptic ulcer disease, nonulcerative 
dyspepsia, and chronic polyps or colitis should be excluded.  
On March 2006 VA examination, the Veteran had complaints of 
constipation if she did not eat fiber.  She used over the 
counter fiber.  She did not have nausea or vomiting.  There 
was no diarrhea, abdominal pain, hematemesis, melena, or 
bloating.  She was diagnosed with stable irritable bowel 
syndrome.   

The Veteran contends that since she returned from the Persian 
Gulf, she has had menstrual and gastrointestinal problems.  
This evidence is significant when considered with the 
previous evidence of record that did not show ongoing or 
current complaints or treatment for a menstrual or 
gastrointestinal disorder for a period of six months or more.  
The Board finds this additional evidence is new, in that it 
was not previously of record, and it is also material as it 
relates to a prior basis for denial of the claim, i.e., there 
was not current medical evidence of treatment for the claimed 
conditions and no record of treatment for such undiagnosed 
illnesses for a period of six months or more.  The additional 
evidence showed current medical evidence of treatment for 
complaints of a menstrual disorder and irritable bowel 
syndrome for a period of six months or more.  Thus, new and 
material evidence has been submitted, and the claim is 
reopened.

2.  Memory Loss, Depression and Fatigue

Despite the RO's determination in October 2004 to reopen the 
claims seeking service connection for memory loss and 
depression, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim. See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. 
Cir. 2001); see also VAOPGCPREC 05-92.
        
In regards to claims for service connection of depression and 
memory loss, the RO last denied the claims in an August 2000 
decision on the basis that the Veteran's major depressive 
disorder (claimed as memory loss due to an undiagnosed 
illness) was determined to be a result of a known clinical 
diagnosis of major depressive disorder, which neither 
occurred in nor was caused by service.  The Veteran was 
notified of this decision and her appellate rights.  The 
August 2000 RO decision is the last final denial.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 
(2008).  

According to the August 2000 RO decision, the pertinent 
evidence of record at the time of the decision included 
service treatment records (STR's) that were negative for any 
complaints, treatment, or diagnosis of depressive disorder; 
buddy statements that indicated that the Veteran suffered 
from memory loss since she returned from the Gulf; and a VA 
examination that included the diagnosis of recurrent major 
depression.  

In regards to the claim seeking service connection for 
fatigue, the claim was initially denied by the RO in November 
1999 on the basis that the Veteran's STR's were negative for 
treatment of fatigue and July 1998 VA examination found that 
there was no diagnosis for fatigue, but possibilities 
included stress and anxiety.  The RO last denied this claim 
in a September 2002 rating decision on the basis that the 
Veteran failed to report for a VA examination to evaluate the 
claimed condition and there was no record of treatment for 
this condition for a period of six months or more.  The 
Veteran was notified of this decision and her appellate 
rights.  The September 2002 RO decision is the last final 
denial.  

The Board also notes that evidence included in the record at 
the time of the August 2000 and September 2002 rating 
decisions, but not specifically addressed by the RO, included 
STR's that showed that on May 1991 redeployment examination 
report of medical history, the Veteran reported that she was 
in poor health.  She indicated that she experienced 
depression or excessive worry, and nervous trouble.  On June 
1991 report of medical history, she reported that she was 
exposed to smoke from burning oil, NBC warfare, scud and 
missile attacks, and illnesses in theatre (including fever, 
muscle aching, diarrhea, cough, tick or other insect 
bites/stings).  She had frequent trouble sleeping, depression 
or excessive worry, loss of memory, and nervous trouble.  On 
July 1992 quarterly examination, a physician noted that in 
regards to the Veteran reporting trouble sleeping, excessive 
worry, and loss of memory, she was found to be within normal 
limits.  A September 1995 consultation report/Persian Gulf 
War screening noted complaints of forgetfulness and fatigue 
since returning from Saudi Arabia in June 1991.  A May 1996 
VA examination found that there was no active neurological 
disease entity suspected that explained the Veteran's claim 
of memory loss since the Persian Gulf War.  On May 2000 VA 
examination, the examiner found that based on the Veteran's 
history, the most likely reason for her memory loss was 
depression.  This entity was called pseudomentia and 
generally seen with patients with depression.  The Veteran's 
mental status examination was completely normal, and by 
history and examination, the examiner did not suspect that 
the Veteran was suffering from any type of organic dementia.  

The Veteran's claim to reopen the underlying claims seeking 
service connection for fatigue, psychological problems, and 
memory loss was received in February 2004.  The pertinent 
evidence added to the record since the August 2000 and 
September 2002 RO decisions includes a psychological history 
report dated in March to April 2004  from J. J. (a Licensed 
Professional Counselor) that noted that the Veteran claimed 
that since she returned from Operation Desert Storm, she had 
memory loss and frequently felt tired.  She was diagnosed 
with delayed onset, combat-related PTSD.  A March 2005 report 
from, J. J. noted that the Veteran had continued symptoms 
such as depressed mood and mild memory loss and indicated 
that those symptoms were related to the Veteran's in-service 
experiences.  A January 2005 VA outpatient treatment record 
noted that the Veteran had periods of forgetfulness and her 
mood and affect were depressed.  She was diagnosed with 
combat-related PTSD.  On March 2006 VA examination, the 
Veteran's mood appeared to be within normal limits.  There 
was no impairment of her thought process.  The examiner found 
that she did not meet the criteria for PTSD and no diagnosis 
was provided for a psychiatric disorder.  

The Veteran contends that since she returned from the Persian 
Gulf, she has chronically experienced memory loss, and 
depressed mood as due to an undiagnosed illness.  The 
evidence submitted since the August 2000 rating decision is 
significant when considered with the previous evidence of 
record that showed that her memory loss and depression were a 
result of a known clinical diagnosis of major depressive 
disorder, which neither occurred in nor was caused by 
service.  The Board finds this additional evidence is new, in 
that it was not previously of record, and it is also material 
as it relates to a prior basis for denial of the claim, i.e., 
memory loss and depression were a result of a known clinical 
diagnosis of major depressive disorder.  The additional 
evidence attributes the Veteran's memory loss and depressed 
mood to something other than major depressive disorder.  
Thus, new and material evidence has been submitted, and the 
claim is reopened.

The Veteran also contends that since she returned from the 
Persian Gulf, she has chronically experienced fatigue as due 
to an undiagnosed illness.  The evidence submitted since the 
September 2002 rating decision is significant when considered 
with the previous evidence of record that showed that there 
was no record of treatment for this condition for a period of 
six months or more.  The Board finds this additional evidence 
is new, in that it was not previously of record, and it is 
also material as it relates to a prior basis for denial of 
the claim, i.e., there was no record of treatment for this 
condition for a period of six months or more.  The additional 
evidence showed complaints of fatigue for a period of six 
months or more.  Thus, new and material evidence has been 
submitted, and the claim is reopened.

3.  Respiratory Disorder

The Veteran's claim for service connection of a sinus 
condition as due to an undiagnosed illness was denied by the 
RO in November 1999 on the basis that the this disability was 
determined to result from a known clinical diagnosis of 
rhinitis, which neither occurred in nor was caused by 
service.  According to the November 1999 RO decision, the 
pertinent evidence of record at the time of the decision 
included STR's that were negative for any findings of a sinus 
condition.  The Veteran's spouse reported that the Veteran 
suffered from severe nasal congestion.  On July 1998 VA 
examination, the Veteran reported that she developed sinus 
problems around 1991.  She had problems with draining and 
occasional pressure headaches.  She had no evaluation for 
this and not treatment other than over the counter 
medications.  The examination revealed that the Veteran had 
rhinitis.  

The Board also notes that evidence included in the record at 
that time, but not specifically addressed by the RO included 
STR's that showed that on February 1982 report of medical 
history for enlistment, she reported that she had chronic or 
frequent colds and hay fever.  In May 1982 she was treated 
for chest congestion.  On May 1991 redeployment examination 
report of medical history, the Veteran reported that she was 
in poor health.  She indicated that she had sinusitis, hay 
fever, shortness of breath, and pain or pressure in her 
chest.  On June 1991 report of medical history, she reported 
that she was exposed to smoke from burning oil, NBC warfare, 
scud and missile attacks, and illnesses in theatre (including 
fever, muscle aching, diarrhea, cough, tick or other insect 
bites/stings)  At that time she reported that she had 
shortness of breath and pressure in her chest.   On May 1996 
VA examination, the Veteran had complaints of nasal and sinus 
congestion for about four years.  It usually started sometime 
in January and lasted for about three months.  It would start 
again in the fall and was associated with a runny nose and 
red and scratchy eyes.  The diagnosis included a history 
suggestive of allergic rhinitis and sinusitis and possible 
hay fever.  The Veteran was notified of this decision and her 
appellate rights.  The November 1999 RO decision is the last 
final denial.  

The Veteran's claim to reopen the underlying claim seeking 
service connection for respiratory disorder was received in 
February 2004.  The pertinent evidence added to the record 
since the November 1999 RO decision included treatment 
records from Dr. E. H. dated in March 1996 that showed that 
the Veteran had moderate nasal congestion, greenish 
discharge, and a diagnosis of bronchitis.  Records dated in 
2001 noted that the Veteran had been a smoker for years.  She 
had complaints of cough, congestions, and postnasal drip and 
was again diagnosed with bronchitis.  She also sought 
treatment for shortness of breath, some wheezing, and 
coughing in 2001.  She was diagnosed with seasonal allergic 
rhinitis and a history of second-hand smoke.  In January 
2004, she was seen for complaints of cough, congestions, sore 
throat, stuffy nose, sneezing, wheezing, and watery eyes.  It 
was reported that she had a longstanding history of bronchial 
asthma.  Dr. E. H. noted that he believed that the Veteran 
had childhood asthma.  The assessment was seasonal allergic 
rhinitis and reactive airway disease.  

A January 2000 VA outpatient treatment record included an 
assessment of probable seasonal rhinitis.  An August 2004 
record reported complaints of shortness of breath. 

The veteran contends that since she returned from the Persian 
Gulf, she has had respiratory problems as due to an 
undiagnosed illness.  The evidence submitted since the 
November 1999 rating decision is significant when considered 
with the previous evidence of record that showed that her 
respiratory problems were a part of a known clinical 
diagnosis of rhinitis.  The Board finds this additional 
evidence is new, in that it was not previously of record, and 
it is also material as it relates to a prior basis for denial 
of the claim, i.e., this disability was determined to result 
from a known clinical diagnosis of rhinitis, which neither 
occurred in nor was caused by service.  The additional 
evidence attributes the respiratory problems to something 
other rhinitis.  Thus, new and material evidence has been 
submitted, and the claim is reopened.

B.  Service Connection 

The Veteran is claiming entitlement to service connection for 
gastrointestinal disorder, memory loss, depression, fatigue, 
and sleep disturbance, all claimed as due to an undiagnosed 
illness.

According to the law, service connection is warranted if it 
is shown that a Veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service. 38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2008).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. §  3.303(d).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).

Additionally, a Persian Gulf Veteran shall be service-
connected for objective indications of chronic disability 
resulting from an illness manifested by one or more 
presumptive signs or symptoms that began during active 
military service and cannot be attributed to any known 
clinical diagnosis.  See 38 C.F.R. § 3.317.  A Persian Gulf 
Veteran is a Veteran who had active military, naval, or air 
service in the Southwest Asia Theater of operations during 
the Persian Gulf War.  See 38 C.F.R. § 3.317(d)(1).

A qualifying chronic disability means a chronic disability 
resulting from an undiagnosed illness; chronic fatigue 
syndrome, fibromyalgia or irritable bowel syndrome, which are 
medically unexplained chronic multi-symptom illnesses that 
are defined by a cluster of signs or symptoms; or any other 
illness that the Secretary determines warrants a presumption 
of service connection.  In addition, signs or symptoms which 
may be manifestations of undiagnosed illness or medically 
unexplained chronic multi symptom illness include, but are 
not limited to the following: fatigue, signs or symptoms 
involving skin, headache, muscle pain, joint pain, neurologic 
signs or symptoms, neuropsychological signs or symptoms, 
signs or symptoms involving the respiratory system (upper or 
lower), sleep disturbances, gastrointestinal signs or 
symptoms, cardiovascular signs or symptoms, abnormal weight 
loss, or menstrual disorders.  38 C.F.R. § 3.317.

As noted above, the first question to consider in evaluating 
a service connection claim is whether the evidence 
establishes a current disability.  In the present case, the 
evidence shows that the Veteran has experienced sleep 
disturbance, memory loss, fatigue, depression, and 
gastrointestinal problems.  Therefore, the first element of a 
service connection claim is deemed satisfied here as to these 
five claims.

As previously noted, the Veteran contends that her 
disabilities are the result of an undiagnosed illness 
incurred during service in the Persian Gulf.  Thus, the Board 
will consider whether a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is possible here.  In this 
vein, it is observed that the Veteran had active service in 
the Southwest Asia Theater of operations during the Persian 
Gulf War, and as such she is a Persian Gulf Veteran.  See 38 
C.F.R. § 3.317(d)(1).

In order to be entitled to presumptive service connection 
pursuant to 38 C.F.R. § 3.317, the evidence must demonstrate 
objective indications of a qualifying disability that became 
manifest to a degree of 10 percent or more during service or 
not later than December 31, 2006.  Moreover, such qualifying 
disability cannot be attributable to any known clinical 
diagnoses.  See 38 C.F.R. § 3.317(a)(1)(ii).  Moreover, the 
condition must be chronic, meaning it must have existed for 6 
months or more. See 38 C.F.R. § 3.317(a)(4).

Under 38 C.F.R. § 3.317(b)(1), fatigue is identified as being 
a sign or symptom that may be a manifestation of an 
undiagnosed illness or medically unexplained chronic multi-
symptom illness.  Similarly, 38 C.F.R. § 3.317(b)(5) 
identifies joint pain as another sign or symptom.

1.  Fatigue, Depression, Memory Loss, Sleep Disturbance

In the present case, the competent evidence reveals that the 
Veteran experiences fatigue, depression, memory loss, and 
sleep disturbance.  Such evidence indicated that she had 
experienced fatigue, depression, memory loss, and sleep 
disturbance over a period exceeding 6 months.  However, a 
grant of presumptive service connection under 38 C.F.R. 
§ 3.317 is not possible for the Veteran's fatigue, 
depression, memory loss, and sleep disturbance.  This is 
because the Veteran's fatigue, depression, memory loss, and 
sleep disturbance have been shown to be symptoms of a 
psychiatric disorder, including PTSD and Major Depressive 
Disorder.  Her PTSD was diagnosed as a possibility as early 
as September 1995 and in May 2000 she was diagnosed with 
Major Depressive Disorder.  July 1998 VA examination found 
that there was no diagnosis for fatigue, but possibilities 
included stress and anxiety (in which anxiety both 
generalized and panic attacks have been attributed to PTSD.  
See March 2005 report from, J. J.)  

On May 2000 VA examination, the examiner found that based on 
the Veteran's history, the most likely reason for her memory 
loss was depression.  At that time, she was diagnosed with 
Major Depressive Disorder.  This entity was called 
pseudomentia and generally seen with patients with 
depression.  

A psychological history report dated in March to April 2004 
from J. J. (a Licensed Professional Counselor) noted that the 
Veteran claimed that she had symptoms including tiredness, 
depressed mood, and chronic sleep disturbances with 
occasional nightmares, bad dreams, night terrors, and night 
sweats associated with her traumas while serving in Desert 
Storm.  A March 2005 report from, J. J. found that the 
Veteran continued to experience PTSD symptoms as outlined by 
the DSM-IV for a diagnosis, including depressed mood, anxiety 
both generalized and panic attacks, suspiciousness, hyper-
vigilance, chronic sleep impairment, and mild memory loss.  

Because the Veteran's fatigue, depression, memory loss, and 
sleep disturbance have been attributed to a known clinical 
diagnosis, entitlement to presumptive service connection 
under 38 C.F.R. § 3.317 is precluded.  The Board notes that 
service connection was granted for PTSD in May 2006 and that 
such symptoms have been considered in assigning the current 
30 percent disability evaluation.  The competent evidence of 
record does not show that her fatigue, depression, memory 
loss, and/or sleep disturbance are causally related to active 
duty outside of her service-connected PTSD such as to enable 
a grant of service connection on a direct, nonpresumptive 
basis.  In an April 2006 statement, the Veteran, herself, 
indicated that she did not know the medical term for the 
symptoms she was having and that her original claim should 
have been for PTSD rather than claiming service connection 
for the symptoms of memory loss, fatigue, and depression. 

The Board acknowledges the Veteran's contentions of having 
ongoing problems with fatigue, sleep disturbance, depression, 
and memory loss.  In this regard, the Board notes that lay 
evidence concerning continuity of symptoms after service, if 
credible, is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  In adjudicating her claims, the Board must 
evaluate the Veteran's credibility.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005).

In the present case, the Board has not discovered any 
internal inconsistencies in the Veteran's contentions.  
Therefore, she is deemed credible in reporting a continuity 
of symptoms since service.  However, she has not been shown 
to possess the requisite training or credentials needed to 
render a competent opinion as to medical causation.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  As 
such, she is not competent to conclude that such continuing 
symptoms are the result of an undiagnosed illness as opposed 
to her service-connected PTSD.  Moreover, no competent 
evidence of record reaches the conclusion that such symptoms 
were a result of an undiagnosed illness.

In conclusion, the competent evidence of record fails to show 
that the Veteran's current fatigue, depression, memory loss, 
and/or sleep disturbance are causally related to active 
service.  Moreover, as these disorders are attributable to 
known clinical diagnoses, a grant of presumptive service 
connection under 38 C.F.R. § 3.317 is precluded.  As there is 
a preponderance of the evidence against the claim, the 
benefit of the doubt rule is not applicable.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).

2.  Irritable Bowel Syndrome (IBS)

Under 38 C.F.R. § 3.317, a Persian Gulf Veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed in paragraph (b) of § 
3.317 may be service connected, provided that such disability 
became manifest either during active military, naval, or air 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2011 and by history, physical 
examination, and laboratory tests, cannot be attributed to 
any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) 
(2008); 66 Fed. Reg. 56,614-56,615 (Nov. 9, 2001).

The Board further notes that, on December 27, 2001, the 
President signed into law H.R. 1291, the Veterans Education 
and Benefits Expansion Act of 2001, Public Law No. 107-103, 
115 Stat. 976, which contains, among other things, new 
provisions relating to Persian Gulf War Veterans.  Section 
202 of the new statute expands compensation availability for 
Persian Gulf vets to include "medically unexplained chronic 
multisymptom illness," such as fibromyalgia, chronic fatigue 
syndrome, and irritable bowel syndrome, in addition to any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected.  These changes in law were effective 
on March 1, 2002.

Here, the record shows that on July 1998 VA examination, the 
Veteran reported that in 1991 or 192, she developed an upset 
stomach, bloating in her abdomen, and constipation.  The VA 
examiner diagnosed her with IBS, but did not offer any 
etiology for this condition.  The Veteran continued to have 
complaints related to IBS.  Thus, the Board finds that the 
requirement of a current disability has been met with respect 
to the Veteran's claim for service connection for IBS, and 
further finds that the evidence demonstrates that this 
diagnosis represent a medically unexplained multisymptom 
illness defined by a cluster of signs or symptoms. 38 C.F.R. 
§ 3.317(a)(2)(i)(B) (2008).  However, a grant of service 
connection based on undiagnosed illness is only warranted 
where the disorder is compensably disabling.

Irritable colon syndrome is evaluated pursuant to Diagnostic 
Code 7319, concerning irritable colon syndrome, affords a 10 
percent evaluation for moderate symptoms, with frequent 
episodes of bowel disturbance with abdominal distress.

Resolving any reasonable doubt in the Veteran's favor, it is 
determined that the medical evidence, as previously detailed, 
is consistent with a 10 percent evaluation under Diagnostic 
Code 7319 for at least some portion of the period in 
question.  Although the March 2006 VA examination reported 
that the Veteran's IBS was stable, on July 1998 VA 
examination, the Veteran reported that she had an upset 
stomach, some bloating in her abdomen, and constipation.  A 
December 2001 record from Dr. H. H. included an impression of 
constipation, excessive bloating, lower abdominal disease, 
and family history of celiac disease.  Therefore, the claim 
of service connection for IBS is granted as a medically 
unexplained multisymptom illness.


ORDER

As the Veteran has submitted new and material evidence in 
order to reopen the claims of service connection for 
gastrointestinal (IBS), respiratory, and menstrual disorders; 
and memory loss, depression, and fatigue, all as due to an 
undiagnosed illness, the claims are reopened.

Entitlement to service connection for a sleep disturbance, 
including as due to an undiagnosed illness is denied.

Entitlement to service connection for irritable bowel 
syndrome is granted.


REMAND

The Veteran claims entitlement to service connection for 
respiratory and menstrual disorders, including as due to an 
undiagnosed illness.  VA has not yet provided the Veteran 
adequate assistance with regard to these claims.  Any 
decision to proceed in adjudicating them would therefore 
prejudice the Veteran in the disposition thereof.  Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).

Under 38 U.S.C.A. § 5103A, VA's duty to assist includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  In this case, 
examinations in support of the claims being remanded are 
necessary.  In regards to the claim seeking service 
connection for a respiratory disorder as due to an 
undiagnosed illness, VA scheduled the Veteran for examination 
in May 1996 and July 1998, but the reports from these 
examinations are inadequate to decide these claims.  Therein, 
the VA examiners diagnosed the Veteran with a history of 
allergic rhinitis with septal deviation and sinusitis, but 
since that time the Veteran has reported similar symptoms and 
such symptoms have been attributed to disorders other than 
allergic rhinitis and sinusitis.  A VA examiner has not 
addressed whether such symptoms might result from an 
undiagnosed illness secondary to the Veteran's service in the 
Persian Gulf.  Likewise, the Veteran has not been provided 
with a VA examination to determine whether or not that she 
has a menstrual disorder that is related to an undiagnosed 
illness. 

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
Veteran's claims for an increased rating for her service-
connected headaches and skin disorder.  Where the record 
before the Board is inadequate to render a fully informed 
decision, a remand to the RO is required in order to fulfill 
its statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran contends that her headaches and skin disorder are 
worse than the current evaluation contemplates.  On her May 
2006 Form 9, she indicated that her service-connected skin 
disorder was now on her scalp and around her eyes.  In a 
November 208 informal hearing presentation, the Veteran's 
representative stated that the Veteran's headaches have 
continually worsened. 

A review of the evidentiary record shows that the Veteran's 
most recent VA examination in conjunction with her headaches 
and skin disorder was conducted in March 2006.  As almost 
three years have passed since the Veteran's last VA 
examination, an increase in severity of her service-connected 
conditions is plausible.  Accordingly, a VA examination is 
necessary to address the current severity of the 
disabilities.  These medical findings are essential to the 
adjudication of her claims for increase.  See Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992), citing to Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991) (fulfillment of VA's 
duty to assist in a case involving a claim for higher rating 
include the conduct of a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability is a fully informed one); Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991) (The Board must 
consider other potentially applicable regulations governing 
VA benefits, whether or not they were raised by the Veteran, 
as well as the entire history of the Veteran's disabilities 
in reaching its decision).

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo 
appropriate VA examination(s) in support 
of her claims for service connection for 
respiratory and menstrual disorders, 
including as due to an undiagnosed 
illness.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his or her written report that 
he or she conducted such a review.  
Following a thorough evaluation, during 
which all indicated tests are performed, 
the examiner should:

a)  note all symptoms associated with the 
Veteran's menstrual and respiratory 
disabilities;

b)  indicate whether these symptoms are 
due to a specific disease entity;

c)  if any symptom is found to be due to a 
specific disease entity, opine whether it 
is at least as likely as not etiologically 
related to the Veteran's period of active 
service;

d)  for each symptom not shown to be due 
to a specific disease entity, indicate 
whether it represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness related to the 
veteran's Persian Gulf War service, or a 
medically unexplained chronic multisymptom 
illness, which is defined by a cluster of 
signs or symptoms;

e)  if any symptom represents an objective 
indication of chronic disability resulting 
from an undiagnosed illness or a chronic 
multisymptom illness, also describe the 
extent to which the illness has 
manifested; and

f)  provide detailed rationale, with 
specific references to the record, for the 
opinion provided.


2.  The Veteran should be scheduled for a 
VA neurological examination for the 
purpose of determining the current 
severity of her service-connected 
headaches.  The claims folder should be 
made available to the examiner for use in 
the study of this case and the prepared 
report of such evaluation should indicate 
whether the claims folder was made 
available and reviewed.  Such examination 
should include a review of the evidence in 
the claims folder, a comprehensive 
clinical evaluation, and any tests that 
are indicated.  The examiner should 
specifically note whether the Veteran has 
prostrating attacks of migraine headaches 
and if so, the frequency, severity and 
duration of such headaches.  

3.  The Veteran should be scheduled for a 
VA dermatology examination to determine 
the nature and severity of the appellant's 
service-connected skin disorder.  The 
examination preferably should be scheduled 
when the Veteran's skin disorder is in an 
active phase.  All indicated studies 
should be performed, and all findings 
should be reported in detail.  The 
physician must provide specific findings 
as to each of the following:  

a)  the measurement of the percentage of 
the entire body affected by the skin 
disorder; 

b)  the measurement of the percentage of 
exposed areas affected by the skin 
disorder; 

c)  the need for systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs, and, if there is such a need, the 
total duration required over the past 12 
months. 

The examining physician should also 
provide an opinion concerning the impact 
of the Veteran's service-connected skin 
disorder on her ability to work.

The rationale for all opinions expressed 
should be provided.  The claims files must 
be made available to the examiner for 
review.  

4.  After the RO/AMC completes all of the 
development requested above to the extent 
possible, and completes any other 
development deemed necessary, it should 
again review the claims on the basis of 
all additional evidence associated with 
the claims file.  If the RO/AMC cannot 
grant the benefit sought on appeal in its 
entirety, then it should furnish the 
Veteran and her representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).




______________________________________________
V. L.  JORDAN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


